  8:19-cr-00245-LSC-MDN Doc # 154 Filed: 09/02/20 Page 1 of 1 - Page ID # 365




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,       )
                                )
                Plaintiff,      )                             8:19CR245
                                )
     vs.                        )
                                )
SAMUEL GARCIA, ALONSO           )                               ORDER
CERVANTES-GARCIA, ISMAEL        )
ZAMBRANO, JR., ISMAEL ZAMBRANO- )
TIRADO, SR.

                    Defendants.


       This matter is before the court on Defendant Cervantes-Garcia’s unopposed
Motion to Continue Trial [153]. Based on the reasons set forth in the motion, the court
finds good cause has been shown and the motion should be granted. Accordingly,

      IT IS ORDERED that Defendant Cervantes-Garcia’s unopposed Motion to
Continue Trial [153] is granted, as follows:

      1. The jury trial, as to all defendants, now set September 22, 2020, is continued
         to November 3, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and November 3, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: September 2, 2020.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
